DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 08/11/2022 has been acknowledged and entered. Claims 7-8 have been cancelled and new claims 27-28 have been added. 

	Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/11/2021, with respect to claims 1-2, 4, 6-9, and 26 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 9-13, 15-16 and 21-28 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6, 9-13, 15-16 and 21-28 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a first epitaxial layer on the fin within the recess, the first epitaxial layer comprising silicon and arsenic, wherein portions of the first epitaxial layer near the top of the recess have a first thickness, wherein portions of the first epitaxial layer near the bottom of the recess have a second thickness that is greater than the first thickness, wherein portions of the first epitaxial layer at locations halfway between the top of the recess and the bottom of the recess have the first thickness" and the limitations of base claim10 including “wherein the source/drain region has a doping transition length in the range of 7nm to 15nm, wherein the dopant transition length is defined as the distance from the interface between the source/drain region and the channel region to the position at which the total dopant concentration is lower than 1E1018 atoms/cm3" and the limitations of base claim 21 including “an epitaxial source/drain structure in the fin and adjacent the gate spacer, wherein the epitaxial source/drain structure comprises an outer epitaxial region surrounding the sides and bottom of an inner epitaxial region, wherein the outer epitaxial region physically contacts a surface of the fin; wherein the outer epitaxial region is doped with arsenic, wherein the inner epitaxial region is free of arsenic, wherein the outer epitaxial region comprises a region of maximum arsenic concentration and a first region of submaximal arsenic concentration, wherein the region of maximum arsenic concentration is separated from the inner epitaxial region by the first region of submaximal arsenic concentration, wherein the region of maximum arsenic concentration is within 6 nm from the surface of the fin. In particular, the prior art of record falls short with regards to teaching of the source/drain regions as specifically claimed with regards to the thickness profiles, the dopant transition regions and the distances and concentrations associated with them. 

In example:
(i) Chan et al. (U.S. Patent Pub. No. 2019/0267471) teaches a fin extending from a substrate, the fin comprising a recess; a gate stack over and along sidewalls of the fin, wherein the gate stack is adjacent to the recess; a gate spacer along a sidewall of the gate stack; an epitaxial source/drain region in the recess and adjacent the gate spacer, the epitaxial source/drain region comprising: a first epitaxial layer on the fin, the first epitaxial layer comprising silicon and arsenic; and a second epitaxial layer on the first epitaxial layer, the second epitaxial layer comprising silicon and phosphorus, the first epitaxial layer separating the second epitaxial layer from the fin; and a contact plug on the second epitaxial layer. Although, Chan depicts that portions of the first epitaxial layer near the top of the recess have a first thickness and that portions of the first epitaxial layer near the bottom of the recess have a second thickness that is greater than the first thickness, Chan is silent when it comes to specifically describing this. Furthermore, Chan fails to specifically teach the limitations as mentioned above.
(ii) Son et al. (U.S. Patent Pub. No. 2020/0303521) teaches a similar device comprising a fin extending from a substrate, the fin comprising a recess; a gate stack over and along the sidewalls of the fin, wherein the gate stack is adjacent to the recess; a gate spacer along the sidewall of the gate stack; and an epitaxial source/drain region in the recess and adjacent to the gate spacer, the epitaxial source/drain region comprising: a first epitaxial layer on the fin within the recess, wherein portions of the first epitaxial layer near the top of the recess have a first thickness and wherein portions of the first epitaxial layer near the bottom of the recess have a second thickness that is greater than the first thickness; and a second epitaxial layer on the first epitaxial layer, the first epitaxial layer separating the second epitaxial layer from the fin; and a contact plug on the second epitaxial layer, but fails to specifically teach wherein portions of the first epitaxial layer at locations halfway between the top of the recess and the bottom of the recess have the first thickness, as well as the limitations mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 27, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894